David Newbern, Justice, dissenting. Accompanying their motion for summary judgment the insurance companies presented discovery responses from which it could be concluded that there was no negligence on their part either in placing soap on the bathroom floor or in allowing it to remain there. One or the other must be shown for the Shrums to recover. Bank of Malvern v. Dunklin, 307 Ark. 127, 817 S.W.2d 874 (1991); Safeway Stores, Inc. v. Willmon, 289 Ark. 14, 708 S.W.2d 623 (1986); Johnson v. Arkla, Inc., 299 Ark. 399, 771 S.W.2d 782 (1989). In response, the Shrums have presented no reference to evidence by which they can prove negligence either in placing soap on the floor or in allowing it to remain there. Mere presence of soap on the floor is not enough. Sanders v. Banks, 309 Ark. 375, 830 S.W.2d 861 (1992); Diebold v. Vanderstek, 304 Ark. 78, 799 S.W.2d 804 (1990). The Trial Court was eminently correct in granting the summary judgment motion. I respectfully dissent. Dudley, J., joins in this dissent.